Decision on Rehearing.
A rehearing in this case was granted on account of the Supreme Court having decided Section 845, Revised Statutes, unconstitutional. After a full argument and careful consideration we are of the opinion that the une.onstitutionality of this section does not make invalid the provision of Section 1274 as to .the powers .and duties of the prosecuting attorney. We are further of the opinion that Section 1274 authorizes the commissioners to employ counsel in cases where from any cause the prosecuting attorney can not or will not act as counsel for the commissioners. But the intention of the Legislature seems clear that the prosecuting attorney' shall act as legal counsel for the commissioners in all suits, since Section 845 is no longer valid.
In this case the prosecuting attorney says he is willing and able to prosecute the case in question, and the necessity for the employment of other counsel by the commissioners does not exist. The former judgment will therefore be adhered to.